DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Wang et al.(USPubN 2015/0356840)) does not disclose, with respect to claim 1, a plurality of cameras that captures images of a predetermined monitoring area, each of the plurality of cameras being at a different position in the predetermined monitoring area; a recorder that records the captured images captured by the plurality of cameras; a sensor that detects a predetermined matter in the monitoring area based on a predetermined detection condition; and a video monitoring and display device to which the captured images from the plurality of cameras or the recorder is input, and which displays one or more of the captured images, wherein the video monitoring and display device: extracts a plurality of the captured images in which a suspect of the matter is captured from the captured images recorded by the recorder in response to the predetermined matter being detected in the monitoring area, chronologically displays transitional captured images in time series based on a behavior of the suspect by using the extracted captured images, displays a map information image that represents the predetermined monitoring area, concurrently displays a plurality of captured positions on the map information image, and, in response to an input of designating a transitional captured image from the displayed transitional captured images being received, displays capture information of a corresponding captured position of the plurality of captured positions, wherein the displayed transitional captured images are captured by different cameras of the plurality of cameras, wherein each of the displayed transitional captured images displays the suspect at a respective time in the time series, wherein the video monitoring and display device displays the capture information, the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484